Citation Nr: 1456188	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-39 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent from May 1, 2009, to August 19, 2009, and effective December 1, 2009, for left foot neuroma with post-surgical neuritis and degenerative joint disease of the left foot, including on an extraschedular basis.

2.  Entitlement to a disability rating greater than 10 percent for a surgical scar between the third and fourth metatarsal of the left foot.

3.  Entitlement to a disability rating greater than 10 percent for a surgical scar between the second and third metatarsal of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 1971 and from July 1972 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for a disability rating greater than 10 percent for left foot neuroma with post-surgical neuritis.  The Veteran disagreed with this decision later in September 2009.  He perfected a timely appeal in September 2010.

In a March 2014 rating decision, the RO assigned multiple staged ratings for the Veteran's service-connected left foot neuroma with post-surgical neuritis.  As relevant to this appeal, the RO assigned a 10 percent rating effective May 1, 2009, a 100 percent rating effective August 20, 2009, and a 10 percent rating effective December 1, 2009, for the Veteran's service-connected left foot neuroma with post-surgical neuritis.  The RO also granted service connection for surgical scars between the third and fourth metatarsal of the left foot and between the second and third metatarsal of the left foot, assigned separate 10 percent ratings effective April 1, 2008, for each of these scars.  Having reviewed the record evidence, the Board finds that the issues on appeal should be recharacterized as stated on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran's service-connected left foot neuroma is manifested by, at worst, mild to moderate osteoarthritis in the first metatarsal joint, no evidence of a recurrence of neuroma, no metatarsalgia, hammer toes, hallux valgus, hallux rigidus, claw foot (pes cavus), malunion or non-union of the tarsal or metatarsal bones, other foot injuries, or weakness, and complaints of left foot pain.

2.  The Veteran's service-connected left foot surgical scar between the third and fourth metatarsal of the left foot and his service-connected left foot surgical scar between the second and third metatarsal of the left foot are manifested by, at worst, a single scar on the dorsum of the left foot measuring 3 x 0.3 centimeters (cm) that is not unstable or painful and complaints of intermittent left foot pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for left foot neuroma with post-surgical neuritis have not been met, including on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5299-5279 (2014).

2.  The criteria for a disability rating greater than 10 percent for a surgical scar between the third and fourth metatarsal of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7804 (2014).

3.  The criteria for a disability rating greater than 10 percent for a surgical scar between the second and third metatarsal of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his service-connected disability had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the August 2009 notice letter.  This letter informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in August 2010 and a supplemental statement of the case in March 2014 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting increased ratings for left foot neuroma or for surgical scars between the third and fourth metatarsal of the left foot and between the second and third metatarsal of the left foot.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the August 2009 letter was issued prior to the currently appealed rating decision issued in September 2009; thus, this notice was timely.  Because the Veteran's increased rating claims are being denied in this decision, any question as to the appropriate disability ratings or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran also has been provided with VA examinations which address the current nature and severity of his left foot neuroma and surgical scars between the third and fourth metatarsal of the left foot and between the second and third metatarsal of the left foot.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Claims

The Veteran contends that his service-connected left foot neuroma and surgical scars between the third and fourth metatarsal of the left foot and between the second and third metatarsal of the left foot all are more disabling than currently evaluated.  He specifically contends that he experiences left foot drop as a result of his service-connected left foot neuroma.  He also specifically contends that he has more than 2 surgical scars that are unstable or painful on the left foot.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected left foot neuroma currently is evaluated as 10 percent disabling effective May 1, 2009, 100 percent disabling effective August 20, 2009, and as 10 percent disabling effective December 1, 2009, by analogy to 38 C.F.R. § 4.71a, DC 5299-5279 (other orthopedic disability-unilateral anterior metatarsalgia (Morton's disease)).  See 38 C.F.R. § 4.71a, DC 5299-5279 (2014).  The Board notes that, because the Veteran is in receipt of a 100 percent scheduler rating for his service-connected left foot neuroma between August 20, 2009, and November 30, 2009, he is not entitled to a higher rating during this time period.  A maximum 10 percent rating is assigned under DC 5279 for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  See 38 C.F.R. § 4.71a, DC 5279 (2014).  

Because the Veteran currently is in receipt of the maximum scheduler disability rating under DC 5279, other DC's for evaluating foot disabilities must be considered in evaluating his service-connected left foot neuroma.  A 20 percent rating is assigned under DC 5276 for severe unilateral acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A maximum 30 percent rating is assigned under DC 5276 for pronounced unilateral acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the foot, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276 (2014).  A 20 percent rating is assigned under DC 5278 for unilateral acquired claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A maximum 30 percent rating is assigned under DC 5278 for unilateral acquired claw foot (pes cavus) with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  See 38 C.F.R. § 4.71a, DC 5278 (2014).  A 20 percent rating is assigned under DC 5283 for moderately severe malunion or non-union of the tarsal or metatarsal bones.  A maximum 30 percent rating is assigned under DC 5283 for severe malunion or non-union of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, DC 5283 (2014).  A 20 percent rating is assigned under DC 5284 for moderately severe other foot injuries.  A maximum 30 percent rating is assigned under DC 5284 for severe other foot injuries.  A Note to DC 5284 provides that, with actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a, DC 5284 (2014).  

The Veteran's service-connected left foot surgical scars between the third and fourth metatarsal and between the second and third metatarsal each are evaluated as 10 percent disabling effective April 1, 2008, under 38 C.F.R. § 4.118, DC 7804 (unstable or painful scars).  See 38 C.F.R. § 4.118, DC 7804 (2014).  A 10 percent rating is assigned under DC 7804 for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A maximum 30 percent rating is assigned for five or more scars that are unstable or painful.  Id.  Note (1) to DC 7804 provides that an unstable scar is a scar where, for any reason, there is frequent loss of covering of the skin over the scar.  Note (2) to DC 7804 provides that, if one or more scars are both unstable or painful, then a 10 percent rating should be added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804, Notes (1) and (2) (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, multiple involvements of the metatarsal and tarsal joints of the lower extremities are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2014).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2014).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Factual Background

A magnetic resonance imaging (MRI) scan of the Veteran's left foot taken at a U.S. Air Force Base hospital in August 2008 showed no evidence of a second metatarsal space mass or neuroma recurrence, cystic degenerative change versus osteochondral lesion of the first metatarsal head, a healing fracture of the fifth digit proximal phalanx, and mild to moderate osteoarthritis of the first metatarsophalangeal joint.

On VA feet examination in October 2008, the Veteran's complaints included "pain in the plantar surface of his [left] foot around the area where the initial neuroma had been removed."  A history of left foot surgeries was noted.  His left foot pain "is most significantly aggravated with walking or standing, and this is with any amount of standing or any amount of walking."  He rated his left foot pain as 2/10 on a pain scale (with 1/10 being the least pain).  "The pain that he experiences when he walks or stands is a 4/10."  He stated that "as time progresses the pain intensifies to a 10/10" (or the worst imaginable pain).  He wore shoe inserts which helped reduce his current left foot pain.  Physical examination showed 2 scars on the dorsal aspect of his feet with the first scar measuring 2.5 cm between the third and fourth metatarsals and the second scar measuring 3.5 cm between the second and third metatarsals "and in between the toes as well."  The scars were not disfiguring, without keloid formation or hyperpigmentation, hypopigmented and thin, tenderness to palpation in the plantar surface of the left foot in between the second and third digit and the second and third metatarsal bones, no edema, erythema, or ecchymosis.  "There is increased pain with standing on the foot today."  The diagnoses were recurrent left foot neuroma with associated pain and mild to moderate osteoarthritis of the first metatarsophalangeal joint.

The Veteran had additional left foot surgery at a U.S. Air Force Base hospital in March 2009.  The Operative Report indicated that his pre-operative and post-operative diagnoses were left foot neuroma at the second interspace.  The neuroma was excised surgically.

In a letter dated on July 13, 2009, G.L.B., D.P.M., stated that he had seen the Veteran for a complaint of left foot pain. A history of neuroma 2-3 space surgery "several months ago" and continued sharp, shooting, burning-type pain in the third toe was noted.  Physical examination showed normal skin turgor, normal muscle strength and power, pain with shoe gear and with activity, and some minor numbness between toes two and three consistent with a 2-3 space neuroma.  The assessment included possible 3-4 space neuroma, left.  The Veteran had a corticosteroid injection in to the 3-4 space on the left foot.

On private outpatient treatment with Dr. G.L.B. on July 27, 2009, the Veteran complained of sharp burning left foot pain.  It was noted that the Veteran "got approximately 10 days relief from the corticosteroid injection given on 07/13."  The assessment included neuroma, 2-3 space on the left.  A second corticosteroid injection was made into the 2-3 space on the left foot.

On VA scars examination in August 2009, the Veteran denied experiencing any current symptoms of a left foot neuroma.  His medical history was discussed in detail.  He rated his left foot pain as 5-10/10 when it occurred and currently rated it as 2/10 'at the present time.  It occurs at odd times."  The Veteran retired from a civil service job in July 2007.  He coached Little League Football in his retirement.  Physical examination showed he "walked to the examination room without symptoms or limping," a 1-inch well-healed scar on the left foot which was 1/32 of an inch wide "longitudinally from the webspace between the third and fourth toes over the dorsum of the foot" and had normal skin color, a second scar measuring 1.5 inches in length and 1/6 of an inch wide that was "violaceous, slightly depressed" and extended longitudinally over the dorsum of the foot from the webspace between the second and third toes, no tenderness or loss of motion, no edema of either foot, no hair growth on the feet or toes, trace left dorsalis pedis pulse, and no ability to feel the posterior tibial pulse.  The diagnosis was post-surgical neuritis.

The Veteran elected to undergo surgical excision of his 2-3 space neuroma of the left foot at a private facility later in August 2009.  The pre-operative diagnosis was neuroma 2-3 space, left foot.  The post-operative diagnosis was neuromas 2-3 and 3-4 spaces, left foot.  The neuromas were excised surgically.

On private outpatient treatment with Dr. G.L.B. on September 3, 2009, the Veteran complained of severe lower extremity swelling.  "He is not sure what the cause of the factor for this is but he says he has been non-weight bearing and has kept his dressing dry.  He has moderate erythema distally in the forefoot consistent with an early cellulitis."  The assessment was wound dehiscence status-post left foot surgery.

On September 25, 2009, it was noted that the Veteran's surgical wound was "less inflamed.  There is some early granulation tissue, but not closed through the depth of the wound.  The wound is approximately 1 x 2 cm in length and width with approximately 1 cm depth.  Tendon apparatus is showing in the wound."  The Veteran reported "less pitting edema over the past 10 days."  The assessment was wound dehiscence, status post left foot surgery for excision of neuroma.  The Veteran was advised to undergo a graft jacket procedure.

On October 5, 2009, it was noted that the Veteran's wound "dehisced [and was] less inflamed but still 1.5 by 1 cm in circumference with moderate depth.  Visible tendon in the wound and has not healed with the use of Silvadine cream.  We are going to do a graft jacket to this wound dehiscence."  The assessment was wound dehiscence status-post left foot surgery for excision neuroma.

The Veteran had left foot surgery at a private hospital on October 8, 2009.  The pre-operative and operative diagnoses were wound dehiscence, left foot.  The Veteran had wound debridement and application of 4 x 4 graft jacket to the left foot.

On private outpatient treatment on November 23, 2009, it was noted that the Veteran's wound "has healthy dry eschar on it now without evidence of any depth to the wound."  The assessment was status-post graft jacket application secondary to wound dehiscence left foot.  

On VA peripheral nerves conditions Disability Benefits Questionnaire (DBQ) in December 2013, no complaints were noted.  "Veteran reports the tingling and numbness of left foot that occurred after surgery resolved shortly after surgery.  No tingling or numbness reported now."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was right-hand dominant.  He had no symptoms attributable to a peripheral nerves condition.  Physical examination showed 5/5 muscle strength, no muscle atrophy, normal deep tendon reflexes, normal sensation, no trophic changes, a normal gait, and normal nerves throughout the bilateral lower extremities.  The diagnosis was left foot post-surgical neuritis, resolved.

On VA scars/disfigurement DBQ in December 2013, no complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of a residuals scar of the left foot from removal of a neuroma in the 1990's, well-healed, was noted.  Physical examination of the left lower extremity showed a linear scar measuring 3 x 0.3 cm on the dorsum of the left foot that was not painful or unstable.  The diagnosis was scar left foot neuroma.

On VA foot DBQ in December 2013, the Veteran complained of intermittent left foot pain at the surgical site of his neuromas.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or non-union of the tarsal or metatarsal bones, other foot injuries, or evidence of bilateral weak foot.  X-rays of the left foot showed degenerative or traumatic arthritis in multiple joints.  The Veteran denied experiencing any flare-ups and stated that he had been retired since 2007.  The VA examiner stated that the Veteran's foot condition did not impact his ability to work.  The diagnosis was residuals of left foot neuroma with degenerative joint disease.

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 10 percent from May 1, 2009, to August 19, 2009, and effective December 1, 2009, for left foot neuroma with post-surgical neuritis and degenerative joint disease of the left foot, including on an extraschedular basis.  The Veteran contends that this disability is more disabling than currently evaluated.  The record evidence does not support the Veteran's assertion regarding worsening symptomatology for this disability.  The Board notes that, because the Veteran is in receipt of a 100 percent scheduler rating for his service-connected left foot neuroma between August 20, 2009, and November 30, 2009, he is not entitled to a higher rating during this time period.  The Board also notes that, because the Veteran currently is in receipt of the maximum scheduler disability rating under DC 5279, other DC's for evaluating foot disabilities must be considered in evaluating his service-connected left foot neuroma.  The record evidence does not indicate that the Veteran experiences unilateral acquired flatfoot (whether severe or pronounced), unilateral acquired claw foot (pes cavus), malunion or non-union of the tarsal or metatarsal bones (whether moderately severe or severe), other foot injuries (whether moderately severe or severe), or actual loss of use of the left foot such that a disability rating greater than 10 percent is warranted for his service-connected left foot neuroma under other potentially applicable DC's for evaluating foot disabilities during either time period at issue in this appeal.  See 38 C.F.R. §§ 4.71a, DCs 5276, 5278, 5283, and 5284 (2014).  Dr. G.L.B. noted in July 2009 that the Veteran experienced minor numbness in his left foot.  The December 2013 VA peripheral nerves examiner specifically noted that the Veteran's post-surgical neuritis in the left foot had resolved soon after his most recent left foot surgery.  The December 2013 VA foot examiner specifically found that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or non-union of the tarsal or metatarsal bones, other foot injuries, or evidence of bilateral weak foot.  Although this examiner also found that the Veteran had traumatic or degenerative arthritis on x-rays of the left foot, the current 10 percent rating assigned for his service-connected left foot neuroma appears to compensate him appropriately for this problem.  The Veteran also has been compensated appropriately for his convalescences following each of his post-service surgeries.  See also 38 C.F.R. § 4.30 (2014).  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating for his service-connected left foot neuroma, including on an extraschedular basis.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for left foot neuroma with post-surgical neuritis and degenerative joint disease of the left foot have not been met.

The Board also finds that the preponderance of the evidence is against granting the Veteran's claims for disability ratings greater than 10 percent for a surgical scar between the third and fourth metatarsal of the left foot and for a surgical scar between the second and third metatarsal of the left foot.  The Veteran contends that both of these service-connected scars are more disabling than currently evaluated.  The record evidence does not support the Veteran's assertion regarding worsening symptomatology attributable to either of his service-connected scars.  It shows instead that, although he continues to complain of intermittent left foot pain, neither of these scars are manifested by 3 or 4 scars that are unstable or painful as is required for an increased rating under DC 7804.  See 38 C.F.R. § 4.118, DC 7804 (2014).  VA feet examination in October 2008 documented the presence of 2 scars on the dorsal aspect of his feet with the first scar measuring 2.5 cm between the third and fourth metatarsals and the second scar measuring 3.5 cm between the second and third metatarsals "and in between the toes as well."  VA scars examination in August 2009 again showed a 1-inch well-healed scar on the left foot which was 1/32 of an inch wide "longitudinally from the webspace between the third and fourth toes over the dorsum of the foot" and had normal skin color, a second scar measuring 1.5 inches in length and 1/6 of an inch wide that was "violaceous, slightly depressed" and extended longitudinally over the dorsum of the foot from the webspace between the second and third toes.  At the Veteran's most recent VA scars/disfigurement DBQ in December 2013, however, physical examination of the left lower extremity showed only 1 linear scar measuring 3 x 0.3 cm on the dorsum of the left foot that was not painful or unstable.  It is not clear from a review of this examination report whether the single scar noted on VA examination in December 2013 was the scar between the second and third metatarsal or the scar between the third and fourth metatarsal noted on prior examinations of the Veteran's left foot.  Given the findings of only 1 linear scar on the dorsum of the left foot on VA scars/disfigurement DBQ in December 2013, the Board finds it reasonable to conclude that one of the Veteran's left foot scars may have resolved.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Veteran appears to be compensated appropriately for the pain that he experiences as a result of his service-connected surgical scars.  He also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating for either his service-connected surgical scar between the third and fourth metatarsal of the left foot or for his service-connected surgical scar between the second and third metatarsal of the left foot.  In summary, the Board finds that the criteria for disability ratings greater than 10 percent for a surgical scar between the third and fourth metatarsal of the left foot and for a surgical scar between the second and third metatarsal of the left foot have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected headaches.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board again notes that the Veteran currently is in receipt of the maximum schedular rating available for his service-connected left foot neuroma with post-surgical neuritis and degenerative joint disease effective from May 1, 2009, to August 19, 2009, and from December 1, 2009, under DC 5279.  See 38 C.F.R. § 4.71a, DC 5279 (2014).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected left foot neuroma with post-surgical neuritis and degenerative joint disease or for his service-connected surgical scars are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities.  This is especially true because the 10 percent rating currently assigned for each of these service-connected disabilities contemplates minimal disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has reported consistently throughout the appeal that he retired in 2007 following a civil service career.  The Veteran also does not contend, and the evidence does not show, that he was hospitalized for treatment of his service-connected surgical scars of the left foot although he was hospitalized briefly for several left foot surgeries during the pendency of this appeal.  As noted elsewhere, the Veteran is in receipt of 100 percent ratings for each of the periods of convalescence he had following these surgeries.  See 38 C.F.R. § 4.30 (2014).  The symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not meet the criteria for extraschedular consideration found in the Court's decision in Johnson.  See Johnson, 762 F.3d at 1362.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 10 percent from May 1, 2009, to August 19, 2009, and effective December 1, 2009, for left foot neuroma with post-surgical neuritis and degenerative joint disease of the left foot, including on an extraschedular basis, is denied.

Entitlement to a disability rating greater than 10 percent for a surgical scar between the third and fourth metatarsal of the left foot is denied.

Entitlement to a disability rating greater than 10 percent for a surgical scar between the second and third metatarsal of the left foot is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


